DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application

	This Office action is in response to the amendment of May 4, 2021 which amended claims 1, 4-6, 11-13 and 17. 
Examiner’s Note: The applicant has now designated claim 9 as withdrawn.
	
Claim Objections
The amendments to claims 12 and 13 have overcome the previously set forth objections.
Claim 1 is objected to because of the following informalities:  in line 12 “one” should be “on”.  Appropriate correction is required.
Claim 17 is objected to because of the following informalities:  in line 7 “plungers” should be “plunger”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6, 8, 9, 11-13 and 16-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The material of claim 1 setting forth in lines 21-24 that the “size and shape equal to the oblong opening circular left and right ends so that the smooth portion of the rotating gear alternately engages the oblong opening circular left and right ends”. This (the size and shape being equal and the gear alternately engaging the opening ends) is considered new matter (the material of lines 27-30 and lines 37-41 is similarly new matter as it seems to be a repeat/restatement of the same subject matter). The original disclosure does not discuss these features and as shown in annotated Fig. 1 shown below the ends are spaced away from the gear surface and the gear itself is shown as being smaller that the surfaces of the reciprocating block. The material referencing the gear engaging the smooth circular ends in claim 1 lines 35 and 36 is also new matter. Further, the material of claim 1 line 41 which sets forth that the gear “momentarily disengages” the top and bottom gear teeth. Upon further review this seems to be contradicted in Fig. 1 and the specification does not mention this material.


    PNG
    media_image1.png
    398
    566
    media_image1.png
    Greyscale



Further, upon review of the parent provisional applications, in particular 62/531740, the material of claim 1 setting forth in lines 21-24 that the “size and shape equal to the oblong opening circular left and right ends so that the smooth portion of the rotating gear alternately engages the oblong opening circular left and right ends” is not disclosed to the degree necessary to determine that the sizes and shapes are equal to the left and right ends so that the smooth portion of the rotating gear alternately engages the oblong opening circular left and right ends.
The relevant portion of the Specification in the ‘740 provisional application, at page 3 lines 7-18 sets forth: 

In a particular illustrative embodiment of the invention the rotating gear rotates clockwise causing rotating gear teeth 108 to engage upper block gear teeth 104 and moves the reciprocating block 100 to the right along the longitudinal axis plunger 118. After the rotating gear teeth exit the upper gear teeth the rotating gear teeth engage lover block gear teeth 110 and moves the reciprocating block 100 to the left along the longitudinal axis plunger 118.The plunger is used to pump injection fluids. The block comprises a right end 114 and a left end 102. In Fig. 1A, a single plunger 118 is attached to the right end of the block.”
This description/disclosure describes the gear portions engaging with one another but no specific description of the shapes sizes or the smooth portions of the gear and the reciprocating block engaging one another is not discussed. Further as shown in Fig. 1 of the ‘740 provisional application the photo does not conclusively disclose that the smooth portions are the same size and shape. In particular, the contact point and the gap shown in the annotated figure provided below   provide doubt that the relevant surfaces are the same size and shape.

    PNG
    media_image2.png
    380
    570
    media_image2.png
    Greyscale



The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 8, 11-13 and 16-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The claims are vague and indefinite because in claim 1, the last two lines, it is unclear what the fluid end is “connected to”.

Claim 11 is vague and indefinite because in line 4 “a processor” should be “the processor” for agreement with line 3. 
In claim 11 line 9 there is no antecedent basis for “the right and left pump plungers.”
In claim 17 line 8 “first and second two plungers is confusing. The examiner suggest referring to: “the first plunger and the second plunger”.
	Claims not specifically mentioned are indefinite since they depend from one of the above claims.

Response to Arguments
Upon further review the examiner disagrees that the ‘740 provisional application teaches the material considered as new matter in the above application. Note the section of the rejection under 35 USC 112(a) which address the disclosure of the provisional application. Because the provisional application does not specifically teach the material considered new matter the applicant’s additional arguments relating to the material of the CIP ‘226 application being inherent from the disclosure of the instant application are not considered to be persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES G FREAY whose telephone number is (571)272-4827.  The examiner can normally be reached on Mon - Fri: 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571)272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/CHARLES G FREAY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        




CGF
May 15, 2021